 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDSequoyah Industries,Inc.andGeneralDrivers,Chauffeurs and Helpers,Local 886, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases16-CA-3516 and 16-RC-5084IT IS FURTHER ORDERED that the election held onFebruary 20, 1969, among Respondent's employeesbe, and it hereby is, set aside.[DirectionofSecondElection'omitted frompublication ]October 24, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn August 18, 1969, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegationsbedismissed.He further found thatcertain conduct by Respondent interfered with andaffectedtheresultsof the election in Case16-RC-5084 and recommended that the election beset aside and that a rerun be directed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andherebyordersthattheRespondent,SequoyahIndustries, Inc , Anadarko, Oklahoma, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'in view of the Trial Examiner'sfailure to resolve certain credibilityconflicts relating thereto,Member Zagoria is unwilling to find a violationof the Act,or objectionable conduct,in plant manager Heller's statementsconcerning union contracts and a 40-hour week In all other respects heagrees with his colleagues and the Trial Examiner'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that an election eligibilitylist containing the names and addresses of all eligible voters must be filedby the Employer with the Regional Director for Region 16 within 7 daysafter the date of this Notice of Second Election The Regional Directorshallmake the list available to all parties to the electionNo extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiledTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner The complaintas amended' alleges that Respondent Sequoyah Industries,Inc , at its Anadarko, Oklahoma, plant since aboutDecember 1, 1968, had engagedinand is engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) of the National LaborRelations Act, as amended, 29 U S.C. 151,et seq(theAct),by (1) threatening employees of its shippingdepartment with discharge, layoff, loss of benefits, orother reprisals if they became or remained members of theTeamsters or assisted or supported it, (2) interrogatingemployees;(3)creatingamong the employees theimpression that their union activities were being keptunder surveillance by Respondent, and (4)announcingthatRespondentwould refuse to bargain with theTeamsters if that Union were designated or selected bythe employees as their collective-bargainingrepresentative.The,election in Case 16-RC-5084 was held on February 20,1969,pursuant to stipulation for certificationuponconsent election. Of 69 eligible voters 66 valid votes werecastThe Teamsters lost by a vote of 34 to 32. OnFebruary 26, 1969, the Teamsters filed objections to theelectionA report on objections and order consolidatingthe two cases issued May 16, 1969. In essence, theobjections and the allegations of the amended complaintare the samePursuant to notice,a hearingon the consolidated caseswas held beforeme onMay 27 and 28 in Chickasha,Oklahoma. All parties appeared and were represented bycounselThey were given full opportunity to participate,adduce evidence, examine and cross-examine witnesses,and argue orally. The General Counsel and Respondentsubmitted briefsUpon the entire record in the case and from myobservation of the witnesses,' I make the followingThe original complaint was issued April 25, 1969, on a charge filedJanuary 27, 1969'The testimony of all witnesses has been considered In evaluating thetestimony of each witness,his demeanor was relied upon in addition,inconsistencies and conflicting evidence were considered The absence of astatement of resolution of a conflict in, or an analysis of, specifictestimony does not mean that such did not occur SeeBishop and Malco.Inc, d/b/aWalker's,159 NLRB 1159, 1161179NLRB No. 53 SEQUOYAH INDUSTRIES, INC.327FINDINGS OF FACTC Individual Conversations Between Supervisor andEmployee1.BUSINESS OF RESPONDENTRespondent, an Oklahoma corporation maintains itsprincipalofficeand place of business in the city ofAnadarko, Oklahoma, where it is engaged in the businessof manufacturing carpets and related products During thepast year, Respondent in the course and conduct of itsbusiness operationsmanufactured, sold, and distributedfrom its Anadarko, Oklahoma, plant, products valued inexcessof$50,000whichwere shipped from saidOklahoma plant direct to States of the United Statesother than the State of Oklahoma.It is found that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActIITHE TEAMSTERSGeneral Drivers, Chauffeursand Helpers,Local 886,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America is alabor organizationwithin themeaning ofSection 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESCase 16-CA-3516A. The IssuesThe issues of this proceeding are sufficiently set forth inthe statement of the caseB. BackgroundThe main action in this proceeding took place in theshippingdepartmentofRespondent'splantIinAnadarko. Plant I has about 750 employees The shippingdepartment has about 70 employees.The following persons, admittedly supervisors, arealleged to have committed the unfair labor practicesbetween the period of December 13, 1968, and February20, 1969Don Greve, chairman of the board; Jack G.Bush, vice chairman of the board; Sanford D. Lee,executivevicepresident in charge of manufacturing;WilliamMark Heller, plant manager, Fate A Capshew,shipping foreman,Marvin Harvey, Jr., shipping foreman(through December 29, 1968), Leonard Miller, receivingforeman, and Bobby Jay, tufting foreman.Among the employees, Harold B. Cotton was the focalpoint of the union campaignRespondent started an active anti-union campaign assoon as it became aware of the union activity andmaintained it to the day of the election. The campaignwas directed to all the plant employees not only those inthe shipping department Respondent's campaign consistedof (a) individual conversations between supervisor andemployee on a man-to-man basis The supervisors were (1)Harvey, (2) Lee, (3) Heller, (4) Jay, (5) Miller, and (6)Capshew, (b) 50 talks by Vice Chairman Bush to smallgroups of from 8 to 18 employees, and (c) four speechesby Chairman Greve to groups exceeding 100 employees.These communications will be dealt with in the givenorder1Conversation between Shipping Foreman Harveyand CottonCotton was employed by Respondent in the shippingdepartment from March 1967 to May 1969, first as ahyster driver and then as a switch driver. He was active asa union organizer In November 1968, in an earlier anddifferentcampaign to organize truckdrivers,Cottonobtained signature cards for an election. The Respondentwas aware of this activity On Friday, December 13, 1968,shortly after lunch, Harvey called Cotton into the breakroom' saying he wished to speak with him. Harveyinformed Cotton that he understood he was passing outunion cards in the shipping department and the Companywas watching himCotton thanked Harvey and theconversation ended ° This conversation is coercive inviolation of Section 8(a)(1) of the Act and it is so found.'The same afternoon Cotton obtained the cards that hadbeen signed in the shipping department and that eveningdelivered them to the Teamsters office in Oklahoma City.The following Sunday, Cotton held a meeting ofemployees at his house to convince them to join theUnion.2Conversation between Executive Vice PresidentLee and CottonIn the middle of the following week (about a weekbefore Christmas) Heller told Cotton that Lee wished tospeak with him They went to Lee's office and the three ofthem held a conversation. Cotton testified on direct asfollowsQ. Tell us what was said while you were in Mr. Lee'soffice?A Mr Lee asked me if I was not satisfied, if Ithought I should have special treatment, and if Ithought so, why, I could dust quit. I'd be treated likeeverybody else and that I was trying to create unrestand if I thought - if I wanted to create unrest - Icould go somewhere else and do itThis room,containing a coffee machine and soda vending machine, isnext to the shipping office in the shipping department areaThis is a composite of the credited testimony of Harvey and Cotton'Respondent urges that the Harvey-Cotton conversation preceded thefilingof the election petition and cannot be considered in deciding aquestion to set aside an electionThey citeIdealElectricandManufacturing Company,134NLRB 1275According to Harvey theconversation occurred about I p in on December 13 The time stamp onthe election petition shows it was filed the same day at 1 14 p in in theBoard'sFortWorth officeAs hereaftershown no merit is found inRespondent's contentionThe Board'sintent inIdealwas to eliminate from postelectionconsideration preelection activity that was too remote to have prevented afree choice election To achieve that end the Board reviewed its proceduresunderThe Great Atlantic andPacificTea Company,101NLRB 1118,1120, and under its delegation of decisional authority in representationcases to its Regional Directors(see 26 Fed Reg 3911 (May 4,1961))Asa result, the Board decided that"the date of filing of the petitionshould be the cutoff time in considering alleged objectionable conduct incontested cases " I do not believe that the Board intended by that decisionto cut the time factor so fine as to make it depend upon the time stampedon the petition when filed in the Board'sofficeIt is conceivable thatpetitionsmay not be time stamped immediately when received I considerthat when the Board used the word"date" it reasonably meant the day offiling not the "hour and minute " The Harvey-Cotton conversation havingoccurred on the day of the filing of the election petition it is concluded thatitmay be considered in determining a question to set aside an election 328DECISIONS OFNATIONALLABOR RELATIONS BOARDA. I replied in this manner That I wasn't trying tostir up trouble for anybody, most especially myself.***Q. (By Mr. Evans) Was there anymore to thatconversation?A Well, that's aboutitwas dust along the line ofif I was dissatisfied - why, I could hit the road, alongthat general line That's the best I remember it.By cross-examination of Cotton, Respondent showedthat Respondent had a policy of permitting employees tobuy furniture at a discount, that Cotton had spoken to aMrs. Abbot the same morning about such a purchase, thatattheLee-CottonmeetingLee criticizedCotton forhaving givenMrs.Abbot a "hard time" about thefurniture and that Lee was not going to take it. Cottonadded, "I'll put it this way, if the girl took offenseitwasn't intendedIdidn't give the girl no rough time."Lee testified that Cotton had used profanity in speakingwithMrs. Abbot and that she had complained to Leeabout it; that this behavior was the cause of the interviewLee continuedA.Well, I told Mr. Cotton that I only ran our plantsby one set of rules and knowing that Mr Cotton hadbeen in the Army I said, "Harold, now you know"Ihad been in the Army, too, and when I was asergeant and when I was an officer I ran my outfits inthe same way, because then I don't ever have toremember what I tell somebody. I told him, "I want totell you that I will not permit you creating unrest withmy employees in the office by abusing them and if youwant to buy something you buy it, but don't ever,because a lady is a lady in this plant as long as she's onthe property of the company and she is going to betreated as one." I also said that if he didn't feel hecould do that he could resign, and Mr. Cotton said thathe didn't realize that he had made her mad and that hewould apologize. I told him that I thought an apologywould be in order. I don't know whether he apologizedor not, but I do know this, that he bought a -Lee testified further that the Union was not mentioned inthis conversation and that the reference to "unrest" or"going elsewhere to work" had nothing to do with theUnion.The Lee account of this conversation is credited Thisconclusion takes into consideration the fact that thisepisode could have been used by Lee as a pretext to adviseCotton that his union activities were known and beingwatched and to warn him that they might be cause fordischargeThe record contains no substantial evidence tosupport the pretext aspectCotton's failure on directexamination to bring out the fact that Lee and he haddiscussed the Abbot matter, or that the Abbot exchangehad previously occurred make his testimony with regardto this discussion the less credible3.Plant Manager Heller spoke with 20 to 25employees individuallyWilliam Mark Heller was plant manager in plant 1. Hetestified he spoke with 20 to 25 unnamed employees aboutthe Union between the period December 13, 1968, and theelectionIn some instances he spoke to one employeethree to six timesHeller stated that all his talks were"essentially the same." The subjects he covered were (a)the background of Sequoyah, officials with the exceptionof Heller and Lee had been promoted from the ranks, (b)job security, (c) seniority, (d) fringe benefits (insuranceincluding sick benefits) and a profit-sharing plan, and (e)salary increases at Sequoyah in the past 2 yearsAfter some questioning by his counsel, Heller statedthat he had also mentioned a company where he hadpreviously worked, where a union contract had been ineffect and in these conversations made reference to theworking hours and conditions under that contractHetestifiedIstated on the basis of my personal experience withthe previous company that I had been employed withthat the contract had been negotiated called for fourhours pay when ever a man was called in to work orcame in on his regularly scheduled shift I stated at thiscompany that when the man came in and his work wascompleted at the end of four hours he was sent home*****Q Has that procedure ever been followed atSequoyah to your knowledge?'ANo, sirQ Did you make a comparison of the Sequoyahpolicy to the policy of this other company?A On the short work week, the only comparisonthat I can recall is that Sequoyah was to the otherextreme that we did everything possible to assure thatevery employee received 40 hours work each week tothe best of our ability and that policy is being followedto this dateThree employees in the shipping department, Cotton,Creasey, and Brown testified on the "four hour" subjectCotton stated that Heller spoke to him about the secondweek in January and among other things saidA . like these boys standing over here, which as Isaid earlier that shipping was working around us andwe was standing there talking and they was caught upand standing there. He said, "These boys standing herewe could call them in and when they get caught up wecould turn around and send them home and the Unioncouldn't, they couldn't do nothing about that ."Creasey testified that on a Saturday early in JanuaryHeller initiated a conversation with him about the Unionand saidA.that if the Union was voted in, well, we couldjust workthe Company could dust have us come inand work four or five hours a dayQ Well, repeat for us what it was that Mr. Hellersaid about four or five hours a day?A Well, in the event that the Union was voted inthat we could just be - the Company could have uscome in during the slack period - and just work fouror five hours a day and then have us go on homewhereas the Company had always tried to provide atleast a 40 hour work week for their employees, whichthey had.Brown another employee testified that the week before theelection Heller spoke to him about the Union and saidA Then he told me that if the Union was voted inthey could bring the employees in and work them fourhours a day and if it got slow they could send themhome.It is concluded that when Heller spoke to the employeeshe made reference to the union contract in existence at thecompany where he previously worked, further that hementioned the clause in that contract providing in effectthat the company could send the men home at the end of SEQUOYAH INDUSTRIES, INC3294 hours if there was no work Precisely how he phrasedthematter, or what language he used is difficult todetermineBut for the purposes of this decision it is notnecessary to make that determinationIt is reasonably clear that when mentioning the "fourhour" subject he combined that statement with thestatement that Sequoyah had always had a 40-hour weekand had done everything possible to assure that everyemployee had 40 hours employment. It may be that eachstatement by itself is factual and standing by itselfcontainsnothingcoerciveButwhen stated togetherregularly and persistently in the heat of a union campaigntheyyieldadifferenteffectItisfound that thecombination of the two statements could only have onemeaning to the employee that heard them, i e , that if theUnion came in the Company would send the men home atthe end of 4 hours instead of attempting to maintain aregular 40-hour shift as it was currently doing 6 Such astatement made by a plant manager whether couched inlanguage of certainty or probability, whether expressed orimplied, is a threat to curtail employment if the menvoted for the Union and restrains and coerces theemployees in violation of Section 8(a)(1) of the Act.Cotton testified further that in the conversation withHeller quoted immediately above, Heller also stated" . there wouldn't be no overtime for the boys for theUnion would make us hire more people and that wouldcut out overtime when we had to hire more people."Heller testified that he made reference to overtime aspart of the general conversation about "four hours work."He statedAIn the overtime I made this following generalstatement in my discussions with the people and inessence it was this. That Unions derived their incomefrom dues and on the basis of, again, my experiencewith this previous company, that what the Unionrequired was for management to put extra people oneach shift to fill in absenteeism and I said that in thoseinstanceswhere that happened that cut down on thepeople's overtime, because, then, these people took overwork from the people that were absent, and in all ofthese discussions on overtime it was on that basis.TheGeneralCounsel asserts erroneously that theovertime statement constitutes a threat by Heller to cutovertime.This statement differs from the "four hour"subjectIn the latter, the Company has the action andpower to carry out the cut As to overtime, the statementshows that the Union has the action and Heller is advisingthe employees what may occur should the Companycomplywithsuchauniondemand.There is noimplication in the statement that the Company will cutovertime absent such a demand. It is concluded thatHeller's statement as to overtime is neither coercive norrestraining and therefore nonviolative of the Act.'About New Year's Day, 1969, Cotton and Heller helda conversation in the shipping office. Heller was talkingwith some of the shipping employees Cotton walked inAccording to Cotton, Heller turned to him and said, "Iwas just telling the boys that you was going to haveanother meeting at your house and you was going to seteverybody upYou was furnishing everybody " Cottonanswered,"Therewould be a meeting alright but Iwouldn't furnish anything."Heller testified that hejokingly said, "Everybody out to Cotton's houseHe'sthrowing a big party."He testified further that hehappened to pick on Cotton's house because Cotton hadjustwalked in at that moment. It is concluded that thiscoincidence is too strong and that Heller by this referencewaswarningCotton and the other employees thatRespondent knew of their union activities and was keepingthem under surveillanceThe words of the conversation appear neither coercivenor threatening But, there is no question that by this timeRespondent was aware that union meetings were beingheld at Cotton's house and that this "joke" was Heller'smethod of communicating that fact to Cotton and theother employeesSuch an impression of surveillance iscoercive in violation of Section 8(a)(1) of the Actparticularlywithin the context of Respondent's activeantiunion campaignCotton testified that the conversation withHellercontinuedWe was discussing people being mistreated along thelineof,well,why everybody was dissatisfied or whysome of us was dissatisfiedQ What was said9AWell,Mr Heller felt like that nobody, thatpersonalities never got involved, that nobody had beenmistreated personally I asked him, I said, "Well, it'sno doubt that the Company is down on me, on myself."He said, "Well, don't you think we have good reason tobeg"The General Counsel contends that "this undeniedassurance of Heller . . that the Company was `down on...him constitutes another threat in violation of Section8(a)(1) I do not agreeCotton asked a question and received a truthful answerItwas Cotton's union activity that got the Company"down on" him Cotton knew it and the Company did nothide the fact. The condition existed without Cotton'squestionA statement by the Company that the factexisted does not constitute a threat Something more isnecessary and there is no showing of an additional factorAccordingly, it is concluded that the factual answerprovokedbyCotton'squestiondoesnot justifyaconclusion that in this instance the Company threatenedCottonThis conversation between Cotton and Heller wound upaccording to Cotton with the statement by Heller'Note that the version of Heller's talks in the testimony of Cotton,Creasey,and Brown shows that each of them"got the message"Further,it is noted that the version of Cotton,Creasey, and Brown is corroboratedby the testimony of Creasey with Supervisor Capshew Capshew toldCreasey, "theUnion if it was voted in that we couldn't- that theCompany-could have us come in and work four or five hours a day andjust send us home during the slack period of time or just whatever wasconvenient for the Company"It is found that this statement byCapshew is coercive in violation of Section 8(a)(1) of the Act'This aspect of the conversation is somewhat corroborated by employeeLouthen who testified that in a conversation with Foreman Miller, thelatter stated that if the Union came in, by bringing in other men fromother departments to run the machines during a strike,"the Union wouldcut down on overtime "...there won't be but three `yes' votes when itcomes to an election anyway. That willbeyourself,George Brown and George Durham,"orhe said"yourself,Brown, and Durham," whichatthat timewas three switch drivers.Q Did you reply to that?A.Well, I asked him if he really believed it and hesaid that we would have to wait until the election andsee.Heller admits that he jokingly said, "Well, Harold, Ibelievewe're going to beat you and there's going to bethree votes for the Union and everybody else against it " 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the statement byHeller constitutes another impression of surveillance and aviolation of Section 8(a)(1) of the Act. I do not agree. ThestatementbyHellermay be considered a hope, aprediction or a bit of "puffing " There is no question thatthe statement shows that the Company was aware of theemployeeswho were union adherentsButaboldstatement of this knowledge is insufficient to constitute aviolation.As with the "down on him" statement abovesomething more is needed to justify a conclusion that thestatement created an impression of surveillance. As to thisstatement the additive factor has not been shownAt different times between December 13 and the day ofthe election Heller spoke to Moore, Janousek, Brown, andKilpatrick, employees of the shipping department. Heasked questions, such as what they expected to get fromthe Union, and what they thought of the Union, etc Theevidence shows that the Company was opposed to theUnion and made its position clear to the employees.Whether or not the above constitutes a violation ofSection 8(a)(I) is a close question Such coercion andinterference as may accompany the interrogation is mildwhen viewed in the light of the hard core conduct whichhas often accompanied a representationcampaign. Butviewing theseincidentscollectively and recognizing thatthey occurred during an active campaign opposing theTeamsters they amount to part of a coordinated patternof coercionAs stated by the Fifth Circuit inN L R B vBuilders Supply Co. of Houston,410 F 2d 606 (C.A 5),enfgasmodified 168 NLRB No. 29, the interrogationunder such circumstances is coercive "since it took placeinan atmosphere of active opposition to the union,Bourne v. N L R.B,332 F.2d 47, 48, 56 (2d Cir , 1964),without explanation to the employees of the purpose ofthe questioning and under circumstances indicating that ithad no legitimate purpose,Edward Fields, Inc v.N L.R B ,325 F.2d 754, 758-759 (2d Cir , 1964), and wasunaccompanied by any assurances against reprisals, seeN L R B v. Lorbes, Corp ,345 F 2d 346, 348 (2d Cir ,1965) " The interrogation also exceeded the limits set bythe Board inStruksnes Construction Co , Inc ,165 NLRBNo. 102. Accordingly, it is concluded that Respondentunlawfully interrogated its employees in violation ofSection 8(a)(I) of the Act.Sequoyahmaintainedaforeman's school for itsemployees. Selected employees attended with the prospectof being promoted to foreman afterward This school wasthe subject of separate conversations between Heller andemployees Moore and JanousekMoore testified that in the early part of January 1969,Heller asked him to step outside the shipping office for atalkHeller toldMoore he held a good job with theCompany andIwas going to foreman's school at that time and thattheCompany could give me more than the Unioncould.He wanted to know what I thought the Unioncould do that the Company couldn't. He said had therebeen a Union in there at that time that I wouldn't beable to go, you know, this foreman's schoolAs to this conversation, Heller testified:A We dust generallydiscussedit in that Mr. Moorewas currently attending the foreman's school and, Ibelieve, I pointed out to him that this was, again, wasone of the fringe benefits that he already had fromSequoyah.Janousek's conversation with Heller occurred late inJanuary. It was initiated by Heller. They talked aboutuniondues. Janousek testified Heller complimented himon his intelligence and then continued"The point is, that if the Union comes in theCompany wouldn't want no Union man to go toforeman school, because when they send them toforeman's school they are generally placed in someother department or some other area of SequoyahCarpetMills itself "He said that the advancementswould slow down and shipping would just come to ahaltYou'd just do the job that you presently do nowHeller admitted talking to Janousek from three to sixtimes during the campaignHe denied discussing theforeman'sschool,admitted talking generally aboutadvancements and promotions, but denied saying that theUnion would affect advancements or would slow themdownAs stated above, Heller testified that the 20 to 25conversations he had were essentially the same. But asshownbyHellertherewerefrequentdeviationsAfterward, upon prompting of counsel, Heller added otheritemsInhislatertestimonydenying conversationstestified to by the employees, Heller enlarged upon thestandard conversations, became certain as to details thatwere not included in the standard conversation, andtestified to additional items that were amplifications of oradditions to the standard conversationHaving held some30-odd conversations with the employees and testified thatthey were generally the same, a question is raised aboutHeller's recall of specific details in certain conversations.Helieralso testifiedhe spoke to a number of theemployees more than once and as much as six times It isnot reasonable under such circumstances to conclude thatHeller repeated the same spiel each time to the sameemployee.For the above reasons, and because Heller admittedspeaking toMoore and denied speaking to Janousekabout the foreman's school, and the further reason thatMoore and Janousek testimony support and corroborateeach other, the Moore and Janousek versions of theseconversations with Heller are credited.Under these circumstances, the conversations about theforeman's school are found to be threats that if the Unionwere successful, union employees would not be permittedtoattend the foreman's school thus curtailing theiremployment opportunities 8 Such threats are coercive inviolation of Section 8(a)(1) of the Act.Brown testified to one conversation with Heller thatoccurred about a week before the election in the shippingoffice in the presence of two other employees Theydiscussed overtime, the raises Sequoyah had given theemployees in the past 2 years andThen he said something about the effect that we wouldprobably have to have bargaining power, or somethinglike that.Q Who would have to have bargaining power?A. That we would if the Union did come inQ.What did he say in that regard?A.He said that the Company would probably usethe profit sharing plan as some bargaining powerQ. Did you reply to that9A.Well, I told him that I didn't think much of theirprofit sharing plan to start with myself.'Shipping ForemanCapshew told Creasey in January 1969, that, in theevent theUnion wasvoted in the union employees could not advance anyfurther thanthey werewhen the unioncontract was signed As with Heller,the Capshewstatement threatenscurtailment of employment in violation ofSection 8(a)(1) of the Act SEQUOYAH INDUSTRIES, INC.331Helleradmittedexplainingtheoperationof theprofit-sharingplan to Brown but denied making astatement that the Company would use the plan asbargaining power if the Union came inThe General Counsel contends the statement threatensthe employees with a lessening or total loss of thesebenefits should the Union succeed It is found that theconversation even as testified to by Brown is vague andambiguous and falls short of being a threat or coercive.Accordingly the statement is not violative of the ActKilpatrick testified to a conversation in January 1969,initiatedbyHeller that occurred on the shipping deck.TheUnionwas discussed.Kilpatrickasked if theemployees "have to go to vote " Heller answered, "ifyou're going to vote `no' go vote, `yes' don't vote.."Kilpatrick testified the statement was "something likethat" and that Heller laughed when he said it. Kilpatrickstated he "took it for a joke."Heller admitted to holding several conversations withKilpatrickHe denied the joking statement. His testimonyon the matter followsA. I don't remember if I specifically talked to MrKilpatrick about it or anything else, but anything that Isaid about the election whatsoever was the one thing inwhich I said it was a secret ballot and it was within theAmerican system and no one would know how anyoneelsewould vote and I restricted all of my commentswith regard to the balloting as a general statement.Based, not on Heller's denials, but on the fact thatKilpatrick's testimony contains no threat of reprisal, it isfound that this conversation is not violative of Section8(a)(1) of the Act4 Tufting Foreman Jay talks with CouchEmployee Couch testified to a discussion with Jay,foreman of the tufting department, and three otheremployees that occurred at 4 a.m. in the break room themorning of the day of the election. Jay was present in thebreak room when Couch and the three other employeesenteredTwo of the latter were of the tufting departmentThe tufting department employees were not involved inthe electionCouch and the fourth employee were of theshipping department Couch testifiedQ What was said between you and Mr. Jay'A Well, me and the other boys was discussing it [theelection] which they had all night, talking about it andwhat we weregoingto do We were sitting there and heasked me, he wanted to know how I was going to vote.Q What did he say?A He wanted to know ifIwas goingto vote "yesIsaid "yes." Then he wanted to know what good it wasgoing to do and whatIwas going toget out of it. Hesaid that all we was going to do was to cause all of theboys to be out of work and shut the plant downQ Who said that9A Bobby Jay.Q All rightA All of the boys said it. He said it, too.On cross-examinationCouch stated that all theemployees asked him how he was going to vote and hetold them "yes"; further, that the Union was the topic ofthe conversation during the 20 minutes they were on"break " Jay denied he asked Couch the question, or thathe spoke about the Union.The tufting department was not my ived in the electionCouch admits that the election was a subject of generalconversation, that the employees were asking each otherhow they were going to vote, and that those who weregoing to vote answered Under such circumstances, thatJay would ask for information that was available merelyby listening seems unlikely I credit Jay '5Receiving Foreman Miller talks to MooreMoore testified to a conversation held with Miller thelatter part of December 1968, outside the shipping office.Moore stated that Miller initiated the talk by tellingMoore there were a lot of union cards going around,wondering-if Moore had signed a card, and asking Mooreifhe was going to vote for the Union Moore answeredyes to both questions. Miller denied speaking to Moore.The record contains no evidence setting the time of thisconversation In December 1968, Miller worked the thirdshift from midnight to 8 a.m , and Moore worked thesecond shift from 4 p m to midnight The GeneralCounsel brought out that there is about a 10-minuteoverlap when shifts are changing at midnight during whichthe employees of the one shift could meet and talk toemployees of the other. There is no showing that this wasthe time when the Moore-Miller conversation occurredSuch facts as were brought forth lead to a conclusion thatthe conversation could not have occurred at the changeMoore testified, for example, there were a few otheremployees "working around" when the conversation tookplaceThat employees were working around when theshiftwas taking place seems unlikelyUnder thesecircumstances I do not credit Moore as to the Millerconversation.6.Shipping Foreman Capshew talks with ShortShort testified to one conversation with Capshew thatoccurred the first part of December 1968. It occurred inthe shipping office in the presence of two other employees.Short invited Capshew to attend a union meeting to beheldthefollowingweekendattheBlackBeaverRestaurantCapshew refused saying, "No, I wouldn'twant to attend one of the Union meetings and if I had tovote I'd vote `no' on it, and besides you'll get fired fortalkingUnion." Capshew did not testify at the hearing.Respondent stated it was unable to produce him becausethey could not locate him.The statement "and besides you'll get fired for talkingUnion," when testified to by Short does not have the ringof truth.The statement was allegedly made in thepresence of two witnesses neither of whom testified I donot credit that statement. The remainder of Capshew'sstatement is neither threatening nor coercive and does notconstitute a violation of the Act.D The Vice Chairman of the Board Gave 52 Talksto Groups of Employees Ranging From 8 to 18PersonsBush was vice chairman of the board of Respondent.He is an attorney admitted to practice in the State ofOklahoma. He testified that during the latter part ofDecember 1968 and the early part of January 1969 hegave 52 talks to the employees of Respondent in groupsranging from 8 to 18 persons, the usual group being 12 to14.The talk was generally the same, "As well as I couldrecite it."'This includes a finding that Jay did not make the"shut the plant down"statement 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe history of Sequoyah I talked about ourrapid growth.Italked about the necessity of team workand told them that in my opinion it was the team workthat resulted in the growth of Sequoyah I told themthat they were coming to a point to make a very, veryserious decision,and that was a decision regarding alabor union at Sequoyah,and that this was a matter ofgrave concern to them That they might not know all ofthe things they should know about the Teamsters'Union I told them about Jimmy Hoffa, his being inprison, and his being the president of the TeamstersUnion I told them about the election that we wouldhave and would nobody but them know how they voted,but for them to get the facts and to talk to people whoknew Talk to other people who were members of alabor union or had been members of a labor union andask them their opinion about labor unionsEssentially that was my talkQ (By Mr Soule)Was there anything said about theUnion promises'?A YesIreferred to the fact that often labor unionspromised many things and seldom they could guaranteeanythingQ Did you say anything about hoodlums in theUnion9A YesQ What did you say`'A I said that in some Unions there were hoodlumsand I felt that in the Teamster Union there werehoodlumsQ Did you say that the Union was quote "dusthoodlums" unquote'?A No.Employee Moore testified that in January 1969 he waspresent at two of Bush's talks at the request of hissupervisorHe testifiedA Well, he talked mostly about where there was aUnion there was always strikes and that the Unioncould call a strike at any time without our knowledgeor consent, and talked about Mr. Hoffa.Q What did he say about Mr Hoffa9A Well, that Mr. Hoffa was the president of theorganization and he was in the penitentiary He talkedabout that he knew there had been meetings held atMr Cotton's house and at the Black Beaver and heknew approximately what promises the Union hadmade us and he said that's all they were were promises.That's about all that I can remember that he talkedaboutLouthen testified that in January 1969 he was presentat two talks given by Bush Miller, his foreman, requestedthat he go His testimony dealt with only one meeting andhe stated that Moore was not present at that meetingLouthen's version followsA.Well, he first started out as far as I remember, hestarted out with saying that Hoffa was living in thisgreat big old white house now with this big fencearound it Then he kind of worked around to sayingthat he was in the penitentiary and he says let me tellyou what he's in there for. He said he was in there forjury tamperingHe says, "I guess y'all know that theUnion is trying to come in here at Sequoyah " He saysthat we don't need people like that here at Sequoyah.He says that he knew that the Union was promising usa 40 hour work week and that they wouldn't negotiatefor a 40 hour work weekQ (By Mr. Evans) Did he mention Company stock9A Yes He asked if - well - he said if or that theCompany stock had dropped because the men up inNew York had heard about the Union trying to comein and he said that was causing the stock to drop***Q Did he compare Mr Hoffa with anybody')A I think he compared him with Don Grieve. [sic]Q What did he say about Mr. Greve?A That he was a Minister of the Gospel and theyjust didn't feel like they needed the Union there andthat they was dust hoodlumsMoore's testimony contains statements alleged to havebeen made by Bush that are not corroborated by Louthenand vice versa.- There is agreement among Bush, Moore,and Louthen to statements by Bush pertaining to unionsand strikes, the mention of Hoffa, the meetings atCotton's house and the Black Beaver Motel, and unionpromises iiIcredit Bush's testimony and find that he did not referto the Teamsters as "just hoodlums," mention thecompany stock dropping, or state that the Respondent"wouldn't negotiate" with the Union on a 40-hour week,that except as stated below Bush's talks were within thebounds of permissible free speechBush testified on cross and redirect examination that inthe course of these 52 meetings he became aware of thefact that union meetings were being held at Cotton's homeand at the Black Beaver Motel and that this informationwas given to him during the open discussion portion of theBushmeetings by some of the employees who hadattended the union meetingsBush also testified thatafterwards he told employees at some of his meetings thathe "knew of every union meeting" that went on atCotton's and at the Black Beaver Motel It is found thatthe independent statementsmade by Bush to theemployees that the Respondent knew of "every unionmeeting" held at these places created the impression ofsurveillancebyRespondentover the employees inviolation of Section 8(a)(1) of the Act, particularly withinthe aura of the Respondent's strong antiunion activity.E.The Chairmanof theBoard Gave Four Talks toGroups Exceeding 100 PersonsDon Greve,the chairman of the board of directors,gave four talks to the Sequoyah employees 48 hoursbefore election day. He testified that the four talks wereessentially the same.Although there were approximately69 employees in the shipping department unit, all theemployees of the Anadarko plant heard the talks becauseGreve "desired to talk to all our employees at one time "i 3"Moore and Louthen are in agreement that Bush referred to theTeamsters as "just hoodlums ""As with Greve's speech, it is considered of some significance that noemployee testified to corroborate eitherMoore or Louthen Lee doescorroborate Bush'1The record contains no substantial support for the General Counsel'scontention that "The only possible reason for extending its antiunionmessage to employees who could not vote would be either to warnnoneligible employees against union activities on their part, or to create anantiunion atmosphere which would completely permeate the plant, or both(footnote omitted)" SEQUOYAH INDUSTRIES, INC.The talk given at 8 a.m was recorded, and thentranscribed from the tape of the recording Greve testifiedthat he had read the transcription, that he had reviewed itthe week betore he testified, and again the morning of histestimony, and that it was a precise account of what hehad said, "no more no less." The document was receivedin evidence" and is annexed hereto as "Appendage A "As evidence that the Greve talks were violative of theAct, the General Counsel offered the testimony of oneemployee, Couch, who heard the 8 a m. talk He testifiedthat he did not remember specifically what Greve saidHis recall followsQ..Are there any machines in that area9A Yes, sirQ Were they working at that time?A Well, everything was going that morning but hehad everything shut off as we came inQ. The "he" being Mr Greave [sic]?A- except the heat units and the blowers andeverything down.*****Now I want you to tell the Court what was saidduring that speech by Mr. Greave [sic]?A.Well, I can't tell exact. He came out there andtalked about he shut everything down and he said thatwas the first time everything had been shut down sincetheyhad opened up and starting running. He wastalking about it being a weird sound, quietnessQ All rightA Then he went on talking about Sequoyah Millsand the team, the family, talking about itQ What did he say about that9A.Well, just that they had been one happy familyand had to work together to make a team andeverythingQ All rightA. Then he changed off and got to talking aboutHarold Cotton and he said he didn't know whether hewas stupid or he was in earnest about it He mentionedthat about two or three times in his speechQ And what else did he say about Mr Cotton9A.Well, he was talking about he was trying to leadthe bunch in the back astrayQ All rightAnd what was the back area?A The shipping department.Q. All rightWhat else did he say about Mr. Cotton, if anything9A Well, that was about the content of it. It hemmedon whether he knew what he was doing or not or stupidand that was about the size of it.Q What did he say about profit sharing?A.He said that he had been asked a number oftimes if that was going to hurt it and he said, no, itwasn't going to hurt it all excepting the bunch in theback if we didn't cut ourselves out. I don't - he didn'tsay we wouldhe said if they don't cut their selvesout.*"CfShepherd Laundries Co,176 NLRB No 113, where transcriptionswere received in evidence although not under precisely the same conditionsand findings made on the contents of the transcripts333A. Then he was talking about the shares He saidthey had went up considerable -A He said that the stock had went up considerableand said that it was a real put out until the people backEast heard about it and said it dropped He said theywere dropped Then he went on to talk about if theTeamsters was to get in that they didn't have tobargain.He didn't say they would, but he said theycould shut everything downHe said if they didn'tbargainand shut everything down it wouldn't beanything but a little old piece of iron and tin on thatlittleold hill.He said if they did that people would beout of jobs and take food off of your table, from yourfamilies.Q All rightA I don't know just how it was worded but he saidtowait and see how it went and as to what wouldhappen and to wait on the bunch in the back. He wastalking about the election.Much of the Couch testimony is in conflict withAppendage A, and puts into the Greve speech items thatare not contained in Appendage A, e.g, profit sharing,bunch in the back room, stock of the company, notbargaining, and shutting everything down, etc. Under thecircumstances herein, I do not credit Couch" ° and considerthe contents of Appendage A reliable. It is found thatGreve's speech does not exceed the permissible limits ofSection 8(c)'s and is not violative of Section 8(a)(1) of theActIVOBJECTIONS TO THE ELECTION CASE 16-RC-5084Itisconcludedand found that the impact ofRespondent's conduct, including the unfair labor practicesfound in section A, hereof, was calculated to impress upontheemployees of the shipping department that theselection of the Teamsters as their bargaining agent couldonly change their employment conditions for the worse.Cf.General Industries Electronics Company,146 NLRB1139 It is further concluded and found that the saidconduct of Respondent resulted in substantial interferencewith the election held on February 20, 1969, andprevented an expression of free choice by the employees inthat electionAccordingly, it will be recommended thattheelectionheldonFebruary20,1969,inCase16-RC-5084 be set aside and a new election heldV. THE EFFECT UPON COMMERCE OF RESPONDENT'SUNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to"The record indicates that approximately all the employees of the plantincluding shipping department employees heard Greve's speech it isconsideredof some significance that no other employee testified tocorroborate Couch's version of the Greve speech"The General Counsel in a footnote of his brief states that Appendage A"contains the coercive statement of Greve that `the company does not havetoacceptanythingacross the bargaining table' and on this point[Respondent] admits a violation " The full sentence on page 2 ofAppendage A is "Remember, you can promise everything in the world butthe company does not have to accept anything across the bargainingtable " This statement of the law is neither coercive nor threatening 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor disputes burdening and obstructing commerce andthe free flow of commerceVI. THE REMEDYIthaving been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act. It having been further found that theEmployer has engaged in certain conduct affecting theresults of the election conducted on February 20, 1969, itisrecommended that that election be set aside and that anew election be conducted by the Regional Director at anappropriate timeUpon the basis of the foregoing findings of tact andupon the entire record in this case, I make the followingCONCLUSIONS OF LAW1.Sequoyah Industries, Inc , is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Teamsters is a labor organization within themeaning of Section 2(5) of the Act.3By interferingwith, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4Other than as above found, the Respondent has notengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5By engaging in threatening and coercive conduct, asabove found, the Employer unlawfully interfered with thefreedom of choice of its employees in their selection of abargaining representative on February 20, 19696The aforesaid conduct constituting unfair laborpractices and conduct illegally affecting the results of aBoard-conducted election is conduct affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,itisrecommended that Sequoyah Industries, Inc , itsofficers, agents, successors, and assigns, shallICease and desist from(a) Interrogating its employees concerning their unionsentiments and how they are going to vote in an election.(b) Threatening its employees with economic reprisals,curtailment of work, or more onerous working conditionsin the event they chose the Union.(c)By statements or other actions giving the employeesthe impression that Respondent is engaging in surveillanceof the employees' union activities.(d) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist anylabororganization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2Take the following affirmative action, which isnecessary to effectuate the policies of the Act.(a)Postatitsplaceofbusiness inAnadarko,Oklahoma, copies of the attached noticemarked"Appendix "16 Copies of said notice, on forms provided bytheRegionalDirector for Region 16, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material(b)Notify the Regional Director for Region 16, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith "IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges any unlawful conductother than that as above foundIT IS FURTHER RECOMMENDED that the election held onFebruary 20, 1969, in Case 16-RC-5084, be set aside, andthat said case be remanded to the Regional Director forRegion 16 of the Board to conduct a new election at suchtimeashedeems that circumstances permit theemployees' free choice of a bargaining representativeAPPENDAGE AIwant you all to listen to something I don't know if allof you have ever been in this plant when it wasn't runningor not, but 1 have That's one of the creepiest sounds inthe world. When this plant is running and functioning, it'snot merely brick and mortar and steel and tin, but it's apiece of machinery that was designed and developed andput together to provide jobs and salaries and income thatcould be converted to clothing and to food and to acomfortable way of life. But when this plant isn't running,when it is shut down by a strike it no longer is a piece ofmachinery It is merely a hunk of tin sticking up out ofthe country in the prairie, a piece of tin that provides nojobs, that provides no income, provides no better way oflife for you and your family. And to me it's kind of aneerie sound. It's kind of a sad sound. It's a kind of soundthat I would hope we could always avoid here Day aftertomorrow may be the most important single day in thehistory of his company. Never before in our short years ofbeing in existence here in the country out here on theprairiehas anything come up that's as important toSequoyah and all of its working families. I hope yourealize how important it is That's why we've called all ofyou in Not just to signify you will cast your ballot, aballot that will determine the future success of each andevery one of us. This is not something that you just dovote in, vote out if you don't like it. For once you openthe door for those like Jimmie Hoffa, the teamsters, thatcrowd, that's no easy matter to close the door and getthem out It isn't an easy matter to keep them out This isvery, very important. I don't know for sure what Cotton'sgoals are. I don't know for sure whether he is sincere ornot. I like to give people the benefit of the doubt So let'sgive him the benefit of the doubt, but I don't understand"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 16,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " SEQUOYAH INDUSTRIES, INC335what his special interest is in trying to see we have aunionMaybe it's to become the union stewardMaybeit'sbecause of the advantages that can come to unionstewardIdon't know But if you choose to followsomebody it really in the final analysis makes nodifferencewhether the person you choose to follow issincere or whether he's just plain ignorant and uninformedand doesn't know any better because if you follow himand he goes down the wrong road, goes the wrongdirection, and you're following along behind, he can takeyou down with him They talk about job security Theytalkabout better working conditionsThey talk abouthigher pay, and they promise you the moon. But what canthey guarantee'What can they deliver? What have theydone in the past' I think I can stand here in front of youand be proud to look everyone of you in the eye I don'tthink we have to promise you anything The fact of thematter is,where the union can legally promise youeverything, we in the company can't promise you a thingWe can't say a thing in the world about what we mightdoWe can't tell you what we were gonna do in the firstplace.We can't do that, I don't think we have to I thinkwe can look at the past. I see eyes of some of you herethat on one hot July you took your shirt off with me andwe walked out to that thing and we started carrying steelfor the tufters, the creels It was 105, or 106, or 107 and itwas heavy and you carried steel right along side of meand we carried it in there.We had only a little bit ofconcrete poured and we had no roof on the building Westarted here and we worked hard and we did it because wewanted to provide jobs in this community - jobs thatwould be secure Jobs that would be here for everyoneWe worked hard together We made progress togetherThe last year and the year before that combined we havehad 35 cents an hour minimum increase in pay for everyperson here Our starting wage has advanced 35 cents anhour over two years Not one union due had been paid toget thatNot one strike has been called that had you takethe food off your table Not one demand has been madeItwas done because we worked together and we had jobsecurity together and we were a team And we went downthe road togetherWe didn't have anybody from theoutside saying give me union dues - give me dues Wedidn't have anybody saying go out on strike. We didn'tneed to because we're all together,and I'm interested inyou and you're interested in your company And whenwe're that way then we have job security and anythingother than that is not job security and we're like a footballteam, a basketball teamAnytime we stop workingtogether we're going to go down And down, down will goyour job security when we don't work together The fiveyearswe've been here there has never been a lay offEveryone of you have gotten a full 40 hours even when wecouldn't sell all we could make. Sandy Lee and I have satin the office there and said well the warehouse is full Thefloor is full. Sales aren't as good as they need to be tokeep up with production But what did we do? Cut youdown to a three day week? And I said no. He said I don'twant to either. He said let's just change productionschedule and switch from one to the otherWe can't dobusiness that way but let's keep a full forty hour week.You know why I'm concerned about that'? I used to live ina sheet metal chicken house. I can remember what it is togo to bed nights and have your guts burning becauseyou're hungry. And I don't want any of our Sequoyahteam to be that way I know that there are some of youhere who know what it is I know what it is to see anuncle come home and say I don't want to work thereanymore I don't want to work at that place anymorebecause I'm scared somethings going to happen to mebecause of those union thugs I don't know where I'mgoing to work, but I'm going to go somewhere elseCotton doesn't know about that At least if he does, hedoesn't tell you about it But there are those here who doknow There are those here who have experienced thesame thing There are those here who have loved ones thathave experienced the same thing. And there's nothingwrong with you telling the others There's nothing wrongwith you sharing this with those of you that are going tovote day after tomorrow. If you really want to know,don't go to somebody like Cotton to ask him Go to thefellow that knows to ask him This is important, not justto those 65 who can vote, but to all who have jobs hereRemember, you can promise everything in the world butthe company does not have to accept anything across thebargaining table The company does not have to do whatthe union organizer promised you they'd get for you.Remember the union can guarantee only one thing. Andthat is that you'll pay union dues, and you'll pay dues,and you'll pay dues That's all he guarantees, nothing elseAnd if there is a strike, the strikers can be replaced Someof you have asked us They say we signed a card Wesigned a card because we have to work next to some ofthese jokers and we didn't want anything to happen to usDo we have to vote yes? My answer to that is no youdon't have to vote yes. You can vote no and there is onlyone living human being that will know how you votedThat is you yourself That's the great American way, thesecret ballot I don't care whether you signed a card ornot.You know what you signed the cards for Afraid notto.When you go in day after tomorrow to cast yourballot you and you alone I hope everyone of you vote Ihope everyone of you that are allowed to vote will voteand I hope you will realize that when you vote it's a secretballot and nobody has the right to know how you voteAnd I hope you will realize that as you cast your vote,you have in your hand, the hand that you use to votewith, the success, the future, the safety, the happiness, theprosperity of all Sequoyah employees, and their families .and I think that you know that you can count on andyou can believe Sandy, Jack, and myself I believe thatyou will choose to follow not Jimmy Hoffa, not CottonYou know they say "we've changedWe're not like weused to be," these newspapers articles and you know thenewspapers, if they don't print the truth they can be suedfor libel.You've seen these photostats that have beenmailed to you. You've seen them on the bulletin boardsThey say we've changed That's why they recentlyreelected Jimmy Hoffa their president. That's why .they recently raised their dues That's why on his birthdaythey flew a plane over the prison and dropped leaflets onhim saying happy birthday,Mr President of theTeamsters.You choose whether or not you want tohave them as the person you're going to follow and gowith Sandy, Jack and myself .. .APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the result of a trial before a Trial Examiner of theNational Labor Relations Board, at which the GeneralCounsel of the Board, the Company, and the Union wererepresented by attorneys, and at which witnesses testifiedand were examined and cross-examined, and evidence wasintroduced, the Trial Examiner, who heard the testimonyand considered all the evidence, has found that we haveviolated the Act in the respects set forth in his Decision,and to remedy these unfair labor practices, he hasrecommended that we advise you thatWE WILL NOT coercively question any employeeregarding his own or other employees' lawful unionactivityWE WILL NOT give employees the impression that weare engaged in surveillance of their union activityWE WILL NOT threaten any employee that he or shewill suffer the loss of any existing benefits or conditionsof employment or will be treated less favorably becauseof union activityWE WILL NOT in any like or related manner interferewith, restrain, or coerce any employee in the exercise ofhisor her right to join or assist General Drivers,ChauffeursandHelpers,Local886,InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpersofAmerica,oranyotherlabororganization tobargaincollectivelythrough theirrepresentatives, or to engage in other concerted activity,or to refrain from such activity, except as such rightmay be affected by some agreement as provided inSection 8(a)(3) of the ActAll our employees are free to support or to become orremainmembers of General Drivers, Chauffeurs andHelpers,Local886,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, or to refrainfrom such activity, subject to Section 8(a)(3) of the Act.DatedBySEQUOYAH INDUSTRIES,INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 8A24,Federal OfficeBuilding,8 19 Taylor Street, Fort Worth,Texas 76102, Telephone 817-334-2921